                                           Case 3:20-cv-02172-WHO Document 28 Filed 12/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RICHARD SEPULVEDA,                              Case No. 20-cv-02172-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER ADOPTING MAGISTRATE
                                                 v.                                        JUDGE'S REPORT AND
                                   9
                                                                                           RECOMMENDATION
                                  10       HIEN QUYEN CONG, et al.,
                                                                                           Re: Dkt. No. 25
                                                        Defendants.
                                  11

                                  12           On November 6, 2020, Magistrate Judge Kandis A. Westmore issued a Report and
Northern District of California
 United States District Court




                                  13   Recommendation, recommending the court grant in part and deny in part plaintiff Richard

                                  14   Sepulveda’s motion for default judgment against defendants Hien Quyen Cong, Truong Duy

                                  15   Nguyen, Hung Thanh Nguyen, Thanh Truong Nguyen, and Anhhang Thi Pham. Dkt. No. 25.

                                  16   Objections were due on or before November 30, 2020. As of today’s date, no objection or other

                                  17   response has been filed by any party.

                                  18           Having reviewed the record in this case, I agree with Magistrate Judge Westmore’s Report

                                  19   and Recommendation and adopt it with correction of a typographical error.1 It is HEREBY

                                  20   ORDERED that default judgment is entered against defendants in the amount of $15,516 ($12,000

                                  21   in statutory damages, $2,835 in attorney’s fees, and $681 in costs) and an injunction is issued

                                  22   requiring defendants to provide an accessible parking space. Sepulveda shall serve a copy of this

                                  23   order on defendants.

                                  24           IT IS SO ORDERED.

                                  25   Dated: December 7, 2020                         ______________________________________
                                                                                       WILLIAM H. ORRICK
                                  26                                                   United States District Judge
                                  27
                                  28
                                       1
                                         The $15,726 figure in Magistrate Judge Westmore’s report is a typographical error. $12,000 in
                                       statutory damages, $2,835 in attorney’s fees, and $681 in costs adds up to a total of $15,516.
